774 N.W.2d 908 (2009)
Lynn M. ROUSSEAU, Personal Representative of the Estate of Kelly Sue Rousseau, Deceased, Plaintiff-Appellant,
v.
Krishna MASUGA, M.D., Timothy Tetzlaff, D.O., John Ockenfels, D.O., Riverside Medical Associates, P.C., and Tendercare, Inc., Defendants-Appellees.
Docket Nos. 138983, 138984. COA Nos. 280441, 281093.
Supreme Court of Michigan.
November 23, 2009.


*909 Order
On order of the Court, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals in part and the order of the Chippewa Circuit Court granting defendant Tendercare's motion for summary disposition, and we REMAND this case to the Chippewa Circuit Court for reconsideration of that defendant's motion in light of this Court's decisions in Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and Potter v. McLeary, 484 Mich. 397, 774 N.W.2d 1 (2009), and MCL 600.2301.